Citation Nr: 1217688	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for a service-connected lumbosacral spine disability, evaluated as 20 percent disabling prior to February 4, 2010.

2.  Entitlement to an increased rating for a service-connected lumbosacral spine disability, evaluated as 40 percent disabling from February 4, 2010.  

3.  Entitlement to a separate initial compensable rating for left lower extremity radiculopathy for the period prior to February 4, 2010.

4.  Entitlement to a separate initial compensable rating for right lower extremity radiculopathy for the period prior to February 4, 2010.

5.  Entitlement to an initial rating for left lower extremity radiculopathy in excess of 40 percent for the period from February 4, 2010, to December 1, 2010.

6.  Entitlement to an initial rating for right lower extremity radiculopathy in excess of 40 percent for the period from February 4, 2010, to December 1, 2010.

7.  Entitlement to an initial rating for left lower extremity radiculopathy in excess of 60 percent for the period beginning December 2, 2010.

8.  Entitlement to an initial rating for right lower extremity radiculopathy in excess of 60 percent for the period beginning December 2, 2010.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to February 4, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The Veteran testified before the undersigned in June 2009.  A transcript of the hearing is of record.

This appeal was previously remanded by the Board in November 2009 for additional development.  At that time, the issue was "[e]ntitlement to an increased rating for a service-connected lumbosacral spine disability, currently evaluated as 20 percent disabling."  The Board remanded for a VA examination of neurological symptomatology associated with the Veteran's service-connected lumbar spine disability, and the agency of original jurisdiction (AOJ), after obtaining such an examination, awarded "service connection" for left lower extremity and right lower extremity radiculopathy in a February 2011 rating decision, rating each lower extremity as 40 percent disabling effective February 4, 2010, and as 60 percent disabling from December 2, 2010.  The February 2011 rating decision also granted entitlement to TDIU, effective February 4, 2010.  With regard to these separately awarded benefits, the February 2011 rating decision expressly advised the Veteran that "[t]his decision is ancillary to the issue on appeal.  It is regarded as inextricably intertwined with the appellate issue decided herein.  No further action is required."  

The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011).  Thus, although the AOJ characterized the issues involving radiculopathy of the bilateral lower extremities as claims for "service connection" in the February 2011 rating decision, under the provisions of  38 C.F.R. § 4.71a, these are separately rated neurological manifestations of her service-connected lumbosacral spine disability.  Therefore, the evaluation of separate ratings for neurological manifestations for the bilateral lower extremities is part and parcel of the underlying increased rating claim.  

Moreover, with regard to the adjudicated claim for TDIU, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   As such, the issue of entitlement to TDIU (prior to February 4, 2010) is also appropriately to be considered as part and parcel of the Veteran's underlying increased rating claim.  

Having determined that the evaluation of separate ratings for lower extremity radiculopathy and TDIU are part of the underlying claim for benefits, the Board notes that the assignment of separate ratings for the bilateral lower extremities and for TDIU from February 4, 2010, is not full grant of benefits.  In this regard, the CAVC has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).  Accordingly, notwithstanding the assignment of separate compensable ratings for the bilateral lower extremities and TDIU for a limited time period during the course of the appeal, the Veteran's claim for a higher disability evaluation remains in controversy whenever the Veteran has received less than the maximum available benefit, as is the case here.  Given the procedural development of this appeal, the Board has modified the issues listed on the first page of this decision to reflect all issues currently in appellate status.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

I.  U.S. Postal Service Records

Unfortunately, further development is warranted as certain action requested in the Board's previous November 2009 remand has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In the November 2009 remand, the Board directed the AOJ, with any necessary assistance from the Veteran, to obtain from the U.S. Postal Service (U.S.P.S.) "all records pertaining to the Veteran's disability retirement claim, including the medical records relied upon concerning that claim"  (emphasis added).  It was further explained that, if any requested records are not available, or if the search for such records yields negative results, that fact should be clearly documented in the claims file.   

Here, the Board acknowledges that, in April 2010, the Veteran provided a copy of the favorable decision rendered with regard to her disability retirement.  Specifically, she submitted December 2009 letters from the Office of Personnel Management indicating that the Veteran's "application for disability retirement under the Federal Employees Retirement System (FERS) has been approved" and that she was found "to be disabled for [her] position as a Mail Processor, due to lumbar vertebra fusion only"  (emphasis original).  However, it does not appear that the AOJ requested any of the medical records relied upon concerning her disability retirement, and there is no indication in the claims file that any such request yielded negative results.  

As stated above, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  The CAVC addressed this issue in Stegall v. West, 11 Vet. App. 268 (1998), wherein the CAVC stated that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Therefore, the case must again be remanded for compliance with the Board's November 2009 remand.

Additionally, the Veteran indicated that she frequently missed work as a result of her service-connected disabilities and submitted statements from her coworkers regarding her frequent absences.  See, e.g., August 2006 supervisor statement (noting that the Veteran "is currently missing 1 to 2 days a week.").  Private treatment records also consistently reported that the Veteran was placed on light duty status and had to leave work early due to back pain.  See, e.g., November 2005 and March 2009 private treatment reports of Dr. L.J.  Given the Veteran's statements that her service-connected disabilities caused increased absenteeism from her employment at the U.S.P.S. prior to her disability retirement, she has identified potentially relevant records that may be beneficial to the increased rating and TDIU claims.  Accordingly, with any necessary assistance from the Veteran (i.e., requesting and obtaining her consent to release this information), leave records and any other relevant employment records, such as employment physicals or doctor's notes, should be obtained and associated with the claims file if they are not duplicate copies of the records already submitted by the Veteran.  If the records are unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1) (2011).   

II.  Non-Duplicative Private Treatment Records

Throughout the appeal period, the Veteran has been seen by private physicians, and numerous private treatment records have been obtained.  However, because the record only contains private treatment records through May 2010, there may now be additional relevant treatment records that should be obtained.  Accordingly, on remand, the AOJ should ask the Veteran to identify all health care providers that may have treated her since May 2010.  With the Veteran's consent and authorization, these potentially relevant records should be obtained and associated with the claims file.  


III.  VA Examination/Opinion

A current VA examination of the Veteran's lumbosacral spine should also be conducted.  The most recent December 2010 VA examination report indicated that, since the Veteran's last surgery, she had bowel problems, she was constipated, and then she went on to have diarrhea and lost 70 pounds.  Such information suggests that the Veteran may have bowel impairment related to her service-connected spine disability that may also warrant a separate compensable rating.  However, the medical evidence of record is insufficient to resolve this issue.  For instance, previous references to the Veteran's diarrhea in private treatment reports are noted as secondary to irritable bowel syndrome (IBS).  See May 2004 private treatment report of Dr. M.V.  Accordingly, on remand, the Veteran should be scheduled for another VA examination determine whether her reported bowel problems may be neurological manifestations of her service-connected lumbosacral spine disability and, if so, to evaluate the nature and severity of such symptoms.

IV.  Supplemental Statement of the Case

Although the Veteran was informed that the issues involving radiculopathy of the bilateral lower extremities and TDIU were ancillary and inextricably intertwined with her claim for an increased rating for her lumbosacral spine disability and that no further action was required on her part, only the issue of entitlement to an increased rating for a service-connected lumbosacral spine disability was addressed in a Supplemental Statement of the Case before the appeal was recertified to the Board.  It is important to note that even though the February 2011 rating decision did constitute an adjudication of these related issues, the Statement of the Case and any Supplemental Statement of the Case serve a different purpose than a rating decision.  See 38 C.F.R. § 19.29(b), (c) (2011).  Therefore, unless there is a full grant of the benefits sought on appeal, the Veteran and her representative should be furnished with a Supplemental Statement of the Case with regard to all remanded issues in appellate status before the appeal is returned to the Board.


Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all records pertaining to the Veteran's disability retirement claim, including the medical records relied upon concerning that claim.  Further, after obtaining the Veteran's authorization for the release of records if necessary, leave records and any relevant other relevant employment records, such as employment physicals or doctor's notes pertaining to the claims on appeal, should be obtained from the U.S.P.S.  If any requested records are not available, or if the search for such records yields negative results, that fact should be clearly documented in the claims file.

2.  The AOJ should ask the Veteran to identify all health care providers that may have treated her since May 2010.  For any health care providers she identifies, and with any needed assistance from the Veteran, the AOJ should attempt to obtain these records.  Only records that are not duplicates of treatment records already obtained should be included in the claims file.  

3.  After completing the development outlined in items 1 and 2 above, schedule the Veteran for orthopedic and neurologic examinations to assess the nature and severity of her lumbosacral spine disability and any related neurological manifestations.  The claims file should be provided to and reviewed by the examiner(s) in conjunction with the examination.  A report of the examinations should be prepared and associated with the Veteran's VA claims file.

The examiner is requested to provide an opinion as to whether the Veteran's demonstrated bowel problems, documented in private treatment records as chronic diarrhea and IBS, are manifestations of her lumbosacral spine disorder.

In addition to conducting a physical examination of the lumbosacral spine, the VA examiner is directed to discuss the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use, and offer an opinion as to whether these factors produce any additional functional impairment.  To the extent possible, the examiner is directed express that degree of functional impairment in terms of additional degrees of limitation of motion.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  In the extraordinary situation that a requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided.

4.  Thereafter, and after performing any additional development deemed necessary, readjudicate all issues in appellate status.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


